Title: From Benjamin Franklin to Sir Alexander Dick, 2 June 1765
From: Franklin, Benjamin
To: Dick, Sir Alexander


Dear Sir,
Cravenstreet, London, June 2. 1765
I received your kind Congratulations on my Return to Britain, by Mr. Alexander, which were very obliging. The Slip to Dr. Morgan I sent after him to America, where I hope he is safely arrived before this time. He always express’d himself greatly oblig’d to you for the Notice you took of him and the Countenance you afforded him; and I shall always thank you cordially for the Regard you were so good as to pay my Recommendation. I think he will prove of great Use to his Country, as well as an Honour to the Medical School of Edinburgh.
I have perused the Memorandum you sent me from your Friend Mr. Swinton, and wish I was able to give him the Information he desires. I should have wrote to you sooner on this Head, but that I hoped to obtain some Lights from a Person daily expected in Town, but who came not till lately, and I now find is as unacquainted as myself. I can only say, that I remember Peter Sonmans, who sold considerable Tracts of Land in the Jerseys; and that since his Death, one Nevil, whose Sister Sonmans married, has continued to sell Lands of the same Propriety in her Right. But what remains, or in what Situation, I am ignorant; nor can I answer the other Questions with any degree of Precision. But I will send the Memorandum, with your Letter to my Son, if you think proper. He continues Governor of that Province, and I am sure will take pains to be satisfy’d in every Particular, and send you a full Answer. I can however inform you that there is a Right to 5000 Acres in Pensilvania, belonging to the Representatives of that same Arent Sonmans as I believe, he being describ’d in a Memorandum I have of old Rights, Arent Sonmans of Wallyford, Mid Lothian, in the Kingdom of Scotland. Those Representatives, may, if they think fit to dispose of that Right, hear of a Purchaser by applying to me.
There is now at Edinburgh a young Gentleman of America, Mr. Samuel Bard, Son of a Friend of mine. He is studying Physic there. I have known him from a Child, and always had an Affection for him, as he appear’d to have the most amiable Dispositions. I beg your Countenance towards him, and that you would occasionally favour him with your Advice in his Studies.
Be pleased to present my best Respects to Lady Dick and your Children, and allow me to assure you that no one rejoices more in your and their Felicity than, Dear Sir, Your affectionate and most obedient Humble Servant
B Franklin

My Son, who is very happy in his Government hitherto, desired to be very respectfully remembred to you.
Sir Alexander Dick

 
Endorsed: Dr Franklin to me 1765
